Case 9:18-cv-81004-RKA Document 68-6 Entered on FLSD Docket 07/05/2019 Page 1 of 3




                      EXHIBIT B
Case 9:18-cv-81004-RKA Document 68-6 Entered on FLSD Docket 07/05/2019 Page 2 of 3



                                                                         Page 1

   1                     UNITED STATES DISTRICT COURT
   2                     SOUTHERN DISTRICT OF FLORIDA
   3      ------------------------------)
   4      MELANIE DAVIS,                           )      CASE NO.:
   5                   Plaintiff,                  )      18-81004-CIV
   6             vs.                               )
   7      POST UNIVERSITY, INC.,                   )
   8                   Defendant.                  )
   9      ------------------------------)
  10
  11
  12              DEPOSITION OF SEAN COOLEY, INDIVIDUALLY
  13      AND AS DESIGNATED REPRESENTATIVE OF POST UNIVERSITY
  14                        DATE:     APRIL 11, 2019
  15                                  HELD AT:
  16                          WYNDHAM SOUTHBURY
  17                         1284 Strongtown Road
  18                        Southbury, Connecticut
  19
  20
  21
  22
  23
  24      Reporter:     Sandra Semevolos, RMR, CRR, CRC, CSR #74
  25

                                    Veritext Legal Solutions
       800-227-8440                                                       973-410-4040
Case 9:18-cv-81004-RKA Document 68-6 Entered on FLSD Docket 07/05/2019 Page 3 of 3



                                                                 Page 171

   1           A.     Correct.
   2           Q.     Have you worked with any of these
   3      admission counselors?
   4           A.     Yes.
   5           Q.     Have you worked with, I'll pick names at
   6      random, Mary Yatcko?
   7           A.     No.
   8           Q.     Do you have any familiarity with Mary
   9      Yatcko?
  10           A.     Yes.
  11           Q.     Is she a good employee?
  12           A.     Yes.
  13           Q.     Do you believe her to be well-trained?
  14           A.     Yes.
  15           Q.     Know her expectations as an admissions
  16      counselor?
  17           A.     Yes.
  18           Q.     Turning to the body of the email -- by the
  19      way, it's dated, do you see, April 17, 2018.
  20                  Do you see that?
  21           A.     I do.
  22           Q.     I was going to say a few short months ago,
  23      then I realized we are in April 2019, so a year ago.
  24      Time flies.
  25           A.     Better check that too then.

                                  Veritext Legal Solutions
       800-227-8440                                                   973-410-4040
